Citation Nr: 0725544	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
paralysis of right hemidiaphragm due to right phrenic nerve 
neuropathy; also claimed as brachial plexopathy, based upon 
treatment at a Department of Veterans Affairs (VA) medical 
facility on July 9, 1999.  

2.  Entitlement to a higher initial rating for service-
connected C7 and C8 nerve injury resulting in pain and 
weakness, right upper extremity, granted under 38 U.S.C.A. § 
1151 and currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In correspondence submitted with his VA Form 9 in March 2003, 
the veteran requested a hearing at the RO.  In correspondence 
dated in July 2004, the veteran withdrew his hearing request.

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 
for paralysis of right hemidiaphragm due to right phrenic 
nerve neuropathy; also claimed as brachial plexopathy, based 
upon treatment at a Department of Veterans Affairs (VA) 
medical facility on July 9, 1999 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran's 
service-connected C7 and C8 nerve injury with resulting pain 
and weakness of the right upper extremity is productive of 
slightly decreased strength, slight atrophy, and somewhat 
diminished reflexes.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for service-connected C7 and C8 nerve injury 
resulting in pain and weakness, right upper extremity have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4,120, 4.124a, Diagnostic Code 8514 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA, including 
the specific directives in the Board remand of August 2006, 
have been met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2006, the 
Appeals Management Center (AMC) advised the veteran of what 
the evidence must show to establish entitlement to an 
increased rating for his service-connected compensation 
benefits granted under section 1151.  The AMC advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The AMC 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.

The record also shows that in a supplement statement of the 
case (SSOC), dated in January 2007, the RO informed the 
veteran that when service connection is granted, an effective 
date of the award is assigned.  The RO also explained how the 
effective date is determined.  

Although notice of the effective date element was not 
provided to the veteran prior to the last adjudication of the 
claim, the Board also finds that the veteran has not been 
prejudiced by this for two reasons.  First, in a deferred 
rating decision, dated in December 2002, a VA claims officer 
noted that he had conferred with the veteran's representative 
to clarify the substance of the veteran's notice of 
disagreement (NOD).  The representative indicated that the 
veteran was not disagreeing with the effective date.  This 
indicates that the veteran had actual knowledge of the 
effective date element.

Second, the RO granted service connection for the C7 and C8 
nerve injury with resulting pain and weakness of the right 
upper extremity effective the date the claim was received.  
Under VA regulations, this is the earliest possible effective 
date.  38 C.F.R. § 3.400 (b)(2) (2006).  As explained more 
fully below, staged ratings are not appropriate and any 
decision on the claim for a higher initial rating would be 
applied effective the date of service connection.  38 C.F.R. 
§ 3.400(o)(1) (2006).  Thus, the veteran has suffered no 
prejudice as a result of this adjudication.

Finally, the Board also finds that the RO and AMC have 
satisfied VA's duty to assist.  The RO has obtained all VA 
Medical Center (VAMC) treatment records pertaining to this 
disability.  The veteran was also provided with a VA 
examination in August 2004, a report of which has been 
associated with the claims file.  The AMC, as noted, 
readjudicated the claim and provided an SSOC that included 
the reasons and bases for the assigned rating.  By taking 
this action the AMC satisfied the portion of the Board's 
remand pertaining to the readjudication of the claim.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Evidence

Dr. J.S. summarized examination findings in a plastic surgery 
follow-up note, dated in May 2002.  The veteran's subjective 
complaints consisted of cold intolerance to the right index 
finger, and weakness and decreased sensation in the right 
hand.  The veteran also complained of limitation of motion in 
the shoulder.

On examination, Dr. J.S. noted no gross atrophy, but 
intrinsic muscles of the right hand were slightly decreased 
in bulk as compared with the left.  Light touch was intact 
throughout the hand, including right index finger.  
Dermatomal distribution of sensation was essentially 
decreased in C8 and slightly in C7.  Sensation in the right 
thumb, index, and middle finger was decreased as compared 
with the ring and little finger.  There was no evidence of 
decreased sensation in the ulnar nerve in the left hand.  
Tinsel's sign over the wrist for both the medial and ulnar 
nerves as well as over the ulnar nerve at the elbow was 
negative.  Pressing upon the surgical incision, which was 
located at the base of the sternocleidomastoid just above the 
clavicle, produced pain but no radiation into the arm.

Muscle examination revealed decreased strength in the 
deltoid; supraspinatus; external rotators; biceps; 
brachioradialis; supinator; pronator teres; extensor carpi 
radialis longus; extensor carpi radialis brevis; index 
extensor; triceps; abductor pollicis longus; extensor 
pollicis brevis; extensor digitorum communis to index, 
middle, ring, and little fingers; extensor carpi ulnarus; and 
flexor carpi ulnarus.  There was some atrophy in the 
interossei.  The veteran had little endurance with the flexor 
digitorum profundus and could not hold this in a flexed 
position for long against resistance.   

Dr. J.S. concluded that based on that distribution, physical 
findings on examination, and a review of the records, the 
nerve root most likely cut was C8 by physical examination and 
C7 by history.  The veteran also may have had a co-existing 
ulnar neuropathy, which according to Dr. J.S. would explain 
both the decreased sensation and the intrinsic weakness.  

In an electromyograph (EMG) note, dated in July 2002, Dr. 
P.B. stated that an EMG indicated mild to moderate chronic 
sensorimotor polyneuropathy compatible with the veteran's 
history of diabetes.  There was also electrical evidence for 
a mild chronic neurogenic lesion affecting the right ulnar 
nerve in the segment over the elbow.  The absence of 
fibrillation potential and presence of stable motor action 
potentials suggested that this was either a slowly 
progressive or a remote process.  

The veteran described the effect that his disability had to 
his daily functioning in a statement dated in March 2003.  In 
that statement, the veteran explained that he felt his 
disability should be rated higher due to the loss of 
dexterity in his right hand.  The veteran also reported 
having difficulty buttoning his shirts and pants, tying his 
shoes, or doing any task requiring smaller objects.  

An August 2004 VA peripheral nerves examination report 
reflected the following subjective complaints.  The veteran 
had difficulty picking up a half gallon of juice due to 
decreased strength in the hand.  Throbbing pain in the right 
neck awoke the veteran at night.  The veteran experienced 
chronic numbness in the right index finger.  

Physical examination revealed decreased pinprick in the 
distribution of C7 primarily involving the right 2nd and 3rd 
fingers, but also in the C7 distribution of the dorsum of the 
right hand.  The intrinsic muscles of the right hand showed 
very slight atrophy as compared to the left.  The veteran had 
4.5/5 grip on the right compared with 5/5 in the left.  Elbow 
flexors and extensors were 5/5 bilaterally.  Wrist extensors 
were 4/5 on the right and 5/5 on the left.  Wrist flexors 
were 5/5 bilaterally.  Deep tendon reflexes on the right were 
significant for 1+ in the triceps.  In the brachial radialis, 
reflexes were absent on the right and 2+ on the left.   

The VA examiner also summarized EMG studies from August 1999 
and June 2000, which were both abnormal.  The examiner's 
assessment was residual weakness with decreased sensation of 
right upper extremity.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Neurological conditions are to be rated in proportion to the 
impairment of motor, sensory, or mental function.  38 C.F.R. 
§ 4.120 (2006).  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  Id.  

Paralysis of the musculospiral (radial) nerve is rated 
pursuant to Diagnostic Code 8514.  38 C.F.R. § 4.124a, 
Diagnostic Code 8514 (2006).  Pursuant to that code, a 50 
percent rating is assigned for severe incomplete paralysis of 
the major extremity.  Id.  	

Analysis

Objective testing confirmed the presence of the veteran's 
subjective complaints of tingling, numbness, and weakness in 
his right upper extremity.  The objective evidence also 
demonstrated diminished reflexes and mild trophic changes.  
Despite that the objective evidence confirmed the presence of 
these signs, the Board finds that the currently assigned 30 
percent rating adequately takes them into account and that 
the higher 50 percent rating is not warranted.

First, although the veteran has demonstrable muscle weakness, 
the multiple assignments of 4/5 or better upon strength 
testing indicates that the decreased muscle strength is only 
slight.  Moreover, many of the veteran's muscles in the right 
upper extremity were found to be without any deficiency.  
Also, reflexes in the right upper extremity, although 
somewhat diminished, were intact. 

Second, although atrophy was noted in the intrinsic muscles, 
the VA examiner's description of it as "very slight" 
indicates that this atrophy is not of a type that would be 
associated with a severe disability rating.    

Third, the sensory deficits associated with this disability 
were not shown to be so severe as to leave the veteran with 
no sensation in the affected areas.  Although these deficits 
are probably the most severe, this type of sign is already 
considered in the currently assigned rating for a moderate 
disability.

Overall, the veteran's disability is not characterized by 
signs more indicative of a severe disability such as marked 
muscle weakness, absence of reflexes, or a nearly complete 
loss of sensation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against assignment of an 
initial rating in excess of 30 percent under Diagnostic Code 
8514.  Also, the C7 and C8 nerve and resulting impairment of 
the right upper extremity have not been shown to be 
manifested by greater than the criteria associated with a 30 
percent rating during any portion of the appeal period.  
Accordingly, a staged rating is not in order and a 30 percent 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected C7 and C8 nerve injury 
with resulting pain and weakness of the right upper extremity 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2006).  In the instant case, to the extent that the 
veteran's service-connected C7 and C8 nerve injury with 
resulting pain and weakness of the right upper extremity 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial rating in excess of 30 percent for service-
connected C7 and C8 nerve injury with resulting pain and 
weakness of the right upper extremity is denied.





REMAND

A review of the claims file shows that in the remand of 
August 2006, the Board requested that the AMC provide notice 
to the veteran pursuant to the VCAA with respect to the claim 
of entitlement to benefits under 38 U.S.C.A. § 1151 for 
paralysis of right hemidiaphragm due to right phrenic nerve 
neuropathy based upon treatment at a Department of Veterans 
Affairs (VA) medical facility on July 9, 1999.  The Board 
specified that regardless of whether the veteran responded to 
this notice, the veteran's claim for section 1151 
compensation was to be readjudicated.  Further, the Board 
requested that if the benefit remained denied, that the 
veteran was to be provided with an SSOC.  

In response to the Board's remand the AMC issued a letter to 
the veteran, dated in September 2006, in which the AMC 
provided VCAA notice to him.  The record does not show, 
however, that the AOJ readjudicated the claim or provided the 
veteran with an SSOC as directed in the Board remand.

The Court of Appeals for Veterans' Claims has held that a 
remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must insure compliance.  Id.  
Because the AOJ did not readjudicate this claim and provide 
him with an SSOC, the issue must be remanded.  

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to benefits under 
38 U.S.C.A. § 1151 for paralysis of right 
hemidiaphragm due to right phrenic nerve 
neuropathy; also claimed as brachial 
plexopathy, based upon treatment at a 
Department of Veterans Affairs (VA) medical 
facility on July 9, 1999 should be 
readjudicated.  Thereafter, if any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


